PER CURIAM.
We affirm this appeal from the trial court’s denial of appellant’s motion for relief under Florida Rule of Criminal Proce*170dure 3.850, as the motion did not contain an adequate oath. Scott v. State, 464 So.2d 1171 (Fla.1985). This is without prejudice to appellant’s filing a new 3.850 motion with a proper oath.
Should such motion be filed, we would invite the trial court’s consideration of State v. Johnson, 616 So.2d 1 (Fla.1993), as further discussed in Donahue v. State, 616 So.2d 65 (Fla. 1st DCA 1993).
HERSEY and POLEN, JJ., concur.
FARMER, J., concurs in result only.